Supreme Court of Florida
                                  ____________

                                  No. SC15-312
                                  ____________


          INQUIRY CONCERNING A JUDGE, NOS. 14-299, 14-415
                   RE: JACQUELINE SCHWARTZ.

                               [September 10, 2015]

PER CURIAM.

      In this case, we review the revised consent judgment entered into by the

Florida Judicial Qualifications Commission (JQC) and Eleventh Judicial Circuit

Judge Jacqueline Schwartz. The revised consent judgment imposes the following

sanctions upon Judge Schwartz: a public reprimand before this Court, a thirty-day

suspension without pay, a requirement that she write a letter of apology, and a

$10,000 fine. We have jurisdiction. See art. V, § 12, Fla. Const. For the reasons

that follow, we approve the revised consent judgment.

                               I. BACKGROUND

      On February 19, 2015, the JQC filed in this Court a Notice of Formal

Charges charging Judge Schwartz with violations of Canons 1, 2A, 3B(8), 4A(2),
4A(3), and 7A(3)(b) of the Code of Judicial Conduct. The underlying

circumstances of these violations are as follows.

      The first incident occurred on or about June 2, 2014. Upon seeing an

opponent’s campaign sign in a convenience store, Judge Schwartz asked to speak

with the store’s owner. She was told that the owner, Mr. Firas Hussain, was not

there but that he might be back later that day or the next day.

      That night, Judge Schwartz returned to the convenience store to speak with

Mr. Hussain and to request that he display her campaign sign. When Mr. Hussain

refused to display Judge Schwartz’s campaign sign, she lost her temper. Before

leaving the store, Judge Schwartz used profanity and threatened to sue

Mr. Hussain.

      In the second incident, while presiding over a case, Judge Schwartz wrote

notes on pages of scrap paper and on original documents contained in the case’s

court file. One of the parties reviewed the court file and photocopied the judge’s

notes. Later, that party requested a certified copy of the pages that contained the

notes. Upon receiving the party’s request, Judge Schwartz instructed her bailiff to

remove those pages from the court file. After reviewing the uncertified copies of

Judge Schwartz’s notes, the party filed a motion to disqualify her from the case.

Judge Schwartz denied the motion. Judge Schwartz testified that she instructed her




                                         -2-
bailiff to remove the pages containing her notes from the court file and place them

in an envelope. The missing pages were never found.

      Judge Schwartz entered into a Stipulation with the JQC, filed in this Court

on February 19, 2015. Judge Schwartz admitted her misconduct and stipulated to

the following sanctions: a public reprimand before this Court and a letter of

apology to Mr. Hussain. The JQC advised the Court through the Stipulation that

the “interest of justice and sound judicial administration is best served by entering

into the Stipulation.”

      However, upon review of the charges and the terms of the Stipulation, this

Court concluded that the terms of the Stipulation were inadequate to address the

serious violations committed by Judge Schwartz. Consequently, on April 29,

2015, this Court issued an order that rejected the parties’ Stipulation. The order

stated as follows:

             Upon consideration of the Judicial Qualifications
      Commission’s Findings and Recommendation of Discipline and the
      parties’ Stipulation, the Court rejects the Stipulation and disapproves
      the proposed sanctions. In addition to the public reprimand and letter
      of apology agreed to in the Stipulation, the Court would impose a
      thirty-day suspension without pay and a $10,000 fine. Should the
      parties agree to these terms, a revised consent judgment shall be filed
      with the Court within thirty days of the date of this order.
             If the parties do not agree to these terms, the parties must
      inform the Court within thirty days that they have not reached an
      agreement. In that event, this case (SC15-312) will be returned for a
      hearing before the Florida Judicial Qualifications Commission.




                                         -3-
On May 8, 2015, Judge Schwartz and the JQC timely filed a revised consent

judgment in which the parties agreed to the terms outlined in the April 29, 2015,

order. Judge Schwartz waived her right to further hearings, subject to this Court’s

approval of the revised consent judgment.

                                  II. ANALYSIS

      This Court “may accept, reject, or modify in whole or in part the findings,

conclusions, and recommendations of the [JQC] and it may order that the . . . judge

be subjected to appropriate discipline.” See, e.g., In re Sheehan, 139 So. 3d 290,

291-92 (Fla. 2014) (quoting Art. V, § 12(c)(1), Fla. Const.). “This Court reviews

the findings of the JQC to determine whether the alleged violations are supported

by clear and convincing evidence, and reviews the recommended discipline to

determine whether it should be approved.” In re Flood, 150 So. 3d 1097, 1098

(Fla. 2014) (quoting In re Woodard, 919 So. 2d 389, 390 (Fla. 2006)). “Although

this Court gives the findings and recommendations of the JQC great weight, the

ultimate power and responsibility in making a determination to discipline a judge

rests with this Court.” Id. (quoting In re Renke, 933 So. 2d 482, 493 (Fla. 2006)).

      The JQC found that Judge Schwartz’s conduct violated Canons 1, 2A,

3B(8), 4A(2), 4A(3), and 7A(3)(b) of the Code of Judicial Conduct. Canon 1

states: “An independent and honorable judiciary is indispensable to justice in our

society. A judge should participate in establishing, maintaining, and enforcing


                                        -4-
high standards of conduct, and shall personally observe those standards so that the

integrity and independence of the judiciary may be preserved.” Fla. Code of Jud.

Conduct, Canon 1. Canon 2A states: “A judge shall respect and comply with the

law and shall act at all times in a manner that promotes public confidence in the

integrity and impartiality of the judiciary.” Fla. Code of Jud. Conduct, Canon 2A.

Canon 3B(8) states: “A judge shall dispose of all judicial matters promptly,

efficiently, and fairly.” Fla. Code of Jud. Conduct, Canon 3B(8). Canon 4A(2)

states: “A judge shall conduct all of the judge’s quasi-judicial activities so that they

do not . . . undermine the judge’s independence, integrity, or impartiality.” Fla.

Code of Jud. Conduct, Canon 4A(2). Canon 4A(3) states: “A judge shall conduct

all of the judge’s quasi-judicial activities so that they do not . . . demean the

judicial office.” Fla. Code of Jud. Conduct, Canon 4A(3). Canon 7A(3)(b) states:

“A candidate for judicial office . . . shall maintain the dignity appropriate to

judicial office and act in a manner consistent with the impartiality, integrity, and

independence of the judiciary. . . .” Fla. Code of Jud. Conduct, Canon 7A(3)(b).

                            Campaign Sign Confrontation

      While this Court has repeatedly concluded that “cases involving a judge’s

rude or intemperate behavior in open court” are subject to discipline, see In re

Wood, 720 So. 2d 506, 509 (Fla. 1998), a judge retains a similar obligation to

maintain high standards of conduct when outside of the courtroom. Judge


                                          -5-
Schwartz’s rude and intemperate interaction with Mr. Hussain during the course of

her judicial election campaign failed to enforce the high standards of conduct

expected of a judicial officer. Although in In re Wood and similar cases involving

issues of rude or intemperate behavior this Court has held that a public reprimand

was a sufficient sanction, we observe that Judge Schwartz’s behavior is not limited

to this isolated incident.

                             Improper Use of Authority

      The JQC also found and Judge Schwartz admitted that she used her bailiff to

permanently remove her notes from a court file, including those that were written

on original documents contained therein. This Court addressed a situation where a

judge engaged in an improper use of authority in In re Holloway, 832 So. 2d 716

(Fla. 2002). In In re Holloway, Judge Holloway was a witness in a contested

custody dispute. Id. at 717. Judge Holloway engaged in improper ex parte

communication with the assigned judge, and during depositions in the case, she

provided false or misleading statements about her contact with that judge and with

law enforcement. Id. at 718-19; 727. Subsequent to the depositions, Judge

Holloway executed a “misleading, vague, incomplete, [and] inaccurate” errata

sheet that “intended to keep secret [her] inappropriate contact with [the assigned




                                        -6-
judge].” Id. at 720.1 This Court rejected Judge Holloway’s argument that a public

reprimand alone was the appropriate sanction, and it additionally ordered a thirty-

day unpaid suspension and the payment of costs.

                               Appropriate Sanction

      We have held that “where a judge admits to wrongdoing and the JQC’s

findings are undisputed, this Court will ordinarily conclude that the JQC’s findings

are supported by clear and convincing evidence.” In re Flood, 150 So. 3d at 1098

(quoting In re Diaz, 908 So. 2d 334, 337 (Fla. 2005)). Where the JQC’s findings

are supported by clear and convincing evidence, such findings are entitled to

“persuasive force and great weight” in our consideration of the JQC’s

recommended discipline. Id. (quoting In re Maloney, 916 So. 2d 786, 788 (Fla.

2005)).

      In its findings and recommendations, the JQC “concluded that [Judge

Schwartz’s] obscene remarks, discourteous behavior, and improper removal of

official court documents, undermined the judge’s integrity, and demeaned the

judicial office she holds.” Consistent with these findings, Judge Schwartz admitted

her wrongful actions that resulted in multiple violations of the Code of Judicial




       1. Additionally, in a separate proceeding, Judge Holloway entered into a
courtroom and asked the presiding judge if her brother’s hearing could be handled
out of turn so that he could catch a plane. Id.


                                        -7-
Conduct. Thus, we conclude that the JQC’s findings are supported by clear and

convincing evidence.

      We have considered that Judge Schwartz “has admitted the foregoing,

accepts full responsibility, and acknowledges that such conduct should not have

occurred.” However, the terms of the Stipulation entered into by the JQC and

Judge Schwartz were simply insufficient to address the severity of Judge

Schwartz’s misconduct and necessitated this Court’s order dated April 29, 2015.

Now, the JQC and Judge Schwartz having entered into a revised consent judgment

with terms more appropriate to address the acts of misconduct in this case, we

approve the terms of the revised consent judgment imposing a public reprimand

before this Court, a thirty-day suspension without pay, a letter of apology to

Mr. Hussain, and a $10,000 fine.

                           III. CONCLUSION

      In summary, we accept the revised consent judgment entered into by Judge

Jacqueline Schwartz and the JQC. Accordingly, we hereby command Judge

Jacqueline Schwartz to appear before this Court for the administration of a public

reprimand at a time to be established by the Clerk of this Court. We further

approve the imposition of a thirty-day suspension without pay, a letter of apology

to Mr. Hussain, and a $10,000 fine.

      It is so ordered.


                                        -8-
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission

Ricardo Morales, III, Chair, Michael Louis Schneider, Executive Director, and
Alexander John Williams, General Counsel, Tallahassee, Florida,

      for Florida Judicial Qualifications Commission, Petitioner

Jeffrey Evan Feiler, Miami, Florida,

      for Judge Jaqueline Schwartz, Respondent




                                       -9-